EXHIBIT 10.1


FOURTH AMENDMENT TO CREDIT AGREEMENT




THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 13, 2017, is by and among CARROLS RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower party hereto
(collectively, the “Guarantors”), the Lenders party hereto (the “Lenders”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders under the Credit Agreement (as hereinafter defined) (in such capacity,
the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of May 30, 2012 (as
amended by that certain First Amendment to Credit Agreement dated as of December
19, 2014, that certain Second Amendment to Credit Agreement and First Amendment
to Security Agreement dated as of April 29, 2015, that certain Third Amendment
to Credit Agreement dated as of February 12, 2016 and as may be further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders increase the
Revolving Committed Amount which increase shall not be treated as an incremental
Revolving Facility Increase under Section 2.22 of the Credit Agreement;


WHEREAS, the Credit Parties have requested that the Lenders amend certain other
provisions of the Credit Agreement; and


WHEREAS, the Lenders are willing to increase the Revolving Committed Amount and
make such amendments to the Credit Agreement, in accordance with and subject to
the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to Section 1.1. The following definition is hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:


“Fourth Amendment Effective Date” shall mean January 13, 2017.


1.2    Amendment to Definition of “First Lien Leverage Ratio”. The definition of
“First Lien Leverage Ratio” set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“First Lien Leverage Ratio” shall mean, as of any date of determination, for the
Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of (a)
Consolidated Funded Debt on such date that is




--------------------------------------------------------------------------------

EXHIBIT 10.1


secured by a first priority Lien on any asset or property of any Credit Party to
(b) Consolidated EBITDA for the four (4) consecutive quarters ending on such
date. From the Fourth Amendment Effective Date and thereafter, solely for
purposes of calculating First Lien Leverage Ratio, the only Consolidated Funded
Debt attributable to Capital Lease Obligations shall be the amount of Capital
Lease Obligations outstanding in excess of $10,000,000.


1.3    Amendment to Section 2.1(a). The reference to “FIFTY FIVE MILLION DOLLARS
($55,000,000)” contained in Section 2.1(a) of the Credit Agreement is hereby
amended to read “SEVENTY THREE MILLION DOLLARS ($73,000,000)”. Correspondingly,
the references to “$55,000,000” appearing on the cover page and in the first
whereas clause of the Credit Agreement are hereby amended to read “$73,000,000”.


1.4    Amendment to Section 5.9(a). Section 5.9(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(a)    Adjusted Leverage Ratio. The Adjusted Leverage Ratio, calculated as of
the last day of each fiscal quarter occurring during the periods set forth below
shall be less than or equal to the following:


Period
Ratio
Second Amendment Effective Date through and including the Fourth Quarter of 2015
7.00 to 1.00
First Quarter of 2016 through and including the Fourth Quarter of 2016
6.75 to 1.00
First Quarter of 2017 and thereafter
6.00 to 1.00



1.5    Amendment to Section 5.15. Section 5.15 of the Credit Agreement is hereby
deleted in its entirety.


1.6    Amendment to Section 7.1(c)(i). Section 7.1(c)(i) of the Credit Agreement
is hereby amended by deleting the reference to Section 5.15 therein.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the
Fourth Amendment Effective Date upon satisfaction of the following conditions
(in each case, in form and substance reasonably acceptable to the Administrative
Agent):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Lenders and
the Administrative Agent.


(b)    Organizational Documents. The Administrative Agent shall have received
(i) a certificate of a secretary or assistant secretary of each Credit Party
certifying that the articles of incorporation, bylaws and/or other
organizational documents (or their equivalent), as applicable, of each Credit
Party that were delivered on the Closing Date (as defined in the Credit
Agreement) or the date on which any Credit Party was joined as a Guarantor
pursuant to the terms of the Credit Agreement, as applicable, or certified
updates as applicable, remain true and correct and in force




--------------------------------------------------------------------------------

EXHIBIT 10.1


and effect as of the Fourth Amendment Effective Date and (ii) resolutions,
incumbency and good standing certificates (or their equivalent), as applicable,
for the Credit Parties.


(c)    Officer’s Certificate. The Administrative Agent shall have received a
certificate or certificates executed by an Authorized Officer of the Borrower
stating that (i) after giving effect to this Amendment, no Default or Event of
Default shall exist, (ii) all governmental and third party consents and all
equity holder and board of directors (or comparable entity management body)
authorizations for each Credit Party as are necessary for the execution and
delivery of the Amendment shall have been obtained and shall be in full force
and effect and (iii) the representations and warranties made by the Credit
Parties in the Credit Agreement and in the other Credit Documents and which are
contained in any certificate furnished at any time under or in connection with
this Amendment shall (x) with respect to representations and warranties that
contain a materiality qualification, be true and correct and (y) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects as if made on and as of the Fourth
Amendment Effective Date except for any representation or warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date.


(d)    Legal Opinion. The Administrative Agent shall have received customary
legal opinions of counsel for the Credit Parties (including an opinion of the
general counsel of the Borrower) as may be reasonably requested by the
Administrative Agent, in each case dated the Fourth Amendment Effective Date,
addressed to the Administrative Agent and the Lenders (and their permitted
assigns) and in form and substance acceptable to the Administrative Agent.


(e)    Fees and Expenses. The Administrative Agent shall have received from the
Borrower, all fees and expenses that are payable to the Administrative Agent and
the Lenders in connection with the consummation of the transactions contemplated
hereby and King & Spalding LLP shall have received from the Borrower payment of
all outstanding fees and expenses previously incurred and all fees and expenses
incurred in connection with this Amendment.


(f)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Fourth Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its




--------------------------------------------------------------------------------

EXHIBIT 10.1


terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Credit Agreement and the Security Documents and
prior to all Liens other than Permitted Liens.


(g)    The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Documents applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.


3.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and expenses of the Administrative Agent’s legal counsel.


3.6    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


3.7    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.9    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands,




--------------------------------------------------------------------------------

EXHIBIT 10.1


damages and liabilities of whatever kind or nature, in law or in equity, against
the Administrative Agent, the Lenders, or the Administrative Agent’s or the
Lenders’ respective officers, employees, representatives, agents, counsel or
directors arising from any action by such Persons, or failure of such Persons to
act under the Credit Agreement on or prior to the date hereof.


3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:    CARROLS RESTAURANT GROUP, INC.,
a Delaware corporation




By: /s/ Paul Flanders    
Name: Paul Flanders
Title: VP-CFO




GUARANTORS:    CARROLS CORPORATION,
a Delaware corporation




By: /s/ Paul Flanders    
Name: Paul Flanders
Title: VP-CFO




CARROLS LLC,
a Delaware limited liability company




By: /s/ Paul Flanders    
Name: Paul Flanders
Title: VP-CFO










--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent




By: /s/ Tim Loyd                
Name: Tim Loyd
Title: Managing Director




--------------------------------------------------------------------------------




LENDERS:
Cooperatieve Rabobank U.A., New York Branch, as a Lender





By: /s/ Megan Buckley    
Name: Megan Buckley
Title: Vice President




By: /s/ Van Brandenburg    
Name: Van Brandenburg
Title: Executive Director
 






--------------------------------------------------------------------------------




LENDERS:
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender





By: /s/ Timothy P. McDevitt    
Name: Timothy P. McDevitt
Title: Vice President








